Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/21 has been entered. 

Response to Arguments
	 Applicant does not respond to the 101 software per se rejection of claims 2-8 and those rejections are maintained. 
	 With regard to the 101, applicant argues that the claims are not directed to an abstract idea and also that the claims recite limitations that are other than well-understood, routine and conventional.  The examiner disagrees.  As analyzed with respect to the 101, the claims are recited at a high level, and utilize conventional computing resources without claiming how those unconventional steps are carried out.  Moreover, as the examiner shows with respect to the art rejection, applicant’s 
	With regard to the art rejection, as the examiner explains below in the rejection, the amendments merely describe how data is stored in a database and the retrieval from a database.  As Perelli describes storing and retrieving data from a database, Perelli discloses the amendment. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental 

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include method, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to a reverse auction for remote inspectors which is akin to fundamental economic practices (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:

accessing a service provider table including records for service providers with listings on the online publication system, individual records in the service provider table including data describing a respective service provider and being linked to a record in a location table and a record in a service table, wherein the record in the location table identifies a geographic region service serviced by the service provider, and the record in the service table identifies a type of service provided by the service provider;
determining, based on the service provider table, the location table, and the service table, a subset of service providers that service the geographic location and provide the service, wherein determining the subset of service providers comprises; 
identifying a first set of records from the service table that identify the service, and a second set of records from the location table that that [sic] identify, determining whether a respective geographic region that overlaps with the geographic location received via the listing of the online publication system;

publishing, in connection with the listing of the online publication system, data from the subset of records, the data describing at least a first remote inspector and a second remote inspector;
receiving an input identifying the first remote inspector and the second remote inspector; and
in response to receiving the request, facilitating a reverse auction among the first remote inspector and the second remote inspector.

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include:
None for claim 1; a processor and computer-readable mediums for claim 9; and a non-transitory computer-readable medium for claim 16. 
Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs,, /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097,
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an 

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

As explained in Conrad, a database is made up of one or more tables.  The data in the database table are the individual records and data describing the service and geographic location serviced by the provider.  Further, the third set of records that link to records is described by the primary key and foreign keys disclosed in Conrad.  Thus, the examiner indicates that it is either inherent or obvious in light of the teachings of Perelli and Tulloch to access the data tables as claimed by applicant as the accessing is the retrieving of data from the database and Perelli discloses retrieving data from a database. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on 

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 3-8 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed. 

Please note that claims 2-8 are also separately rejected under 35 USC 101 as being directed to software per se. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 2, 7-10, 14-17, 21 are rejected under 35 USC 103 as being unpatentable over 2005/0251400 Perelli in view of 2001/0032167, Tulloch et al. (hereafter Tulloch) 
As to claims 2, 9 and 16
2.      A method comprising: 
receiving, via a listing of an online publication system, data describing a specialty and a geographic location for a remote inspector, the listing being associated with a service provider that provides the service; (Perelli ¶18 receives a request for a remote inspector for a location and a type of product (specialty))
determining, based on the service provider table, the location table, and the service table, a subset of service providers that service the geographic location and provide the service wherein determining the subset of service providers comprises: (Perelli ¶20-21 identifies inspectors who are appropriate for the request) 
identifying a first set of records form the service table that identify the service, and a second set of records from the location table that identify a respective geographic region that overlaps with the geographic location received via the listing of the online publication system; (Perelli ¶20 finding an inspector who is geographically near the product, which indicates that the geographic region overlaps) 
Perelli does not disclose 
publishing, in connection with the listing of the online publication system, data from the subset of records, the data describing at least a first remote inspector and a second remote inspector;
receiving an input identifying the first remote inspector and the second remote inspector; and


However, Tulloch ¶31 presents to a sponsor (buyer) data regarding suppliers of products/services describing suppliers who are able to fulfill the request.  The buyer is able to invite suppliers to participate in a reverse auction.  It would have been obvious to modify the system of Perelli to include a reverse auction process for selecting a supplier for the purposes of providing the best value to a buyer as is known in the industry as a benefit of reverse auctions. 

Although Perelli and Tulloch do not explicitly disclose “accessing a service provider table including records for service providers with listings on the online publication system, individual records in the service provider table including data describing a respective service provider and being linked to a record in a location table and a record in a service table, wherein the record in the location table identifies a geographic region service serviced by the service provider, and the record in the service table identifies a type of service provided by the service provider” and identifying a third set of records from the service provider table that link to records in both the first set of records and the second set of records” the examiner notes that this merely describes how data is stored in a database and Perelli discloses a database.  See for example, attached NPL Eleventh Hour CISSP Study Guide, Chapter 8, Eric Conrad (Conrad), p 139-143 explaining databases.   
As explained in Conrad, a database is made up of one or more tables.  The data in the database table are the individual records and data describing the service and geographic location serviced by the provider.  Further, the third set of records that link to records is described by the primary key and foreign keys disclosed in Conrad.  Thus, the examiner indicates that it is either inherent or obvious in light of the teachings of Perelli and Tulloch to access the data tables as claimed by applicant as the 

Claims 9 and 16 are rejected under a similar rationale. 

As to claims 7 and 14
7.      The method of claim 2, wherein facilitating the reverse auction among the first remote inspector and the second remote inspector comprises:
transmitting messages to the first remote inspector and the second remote inspector for bids to provide the specialty. (Tulloch ¶31 invites the suppliers to the auction) 

Claim 14 is rejected under a similar rationale. 

As to claims 8, 15 and 21
8.      The method of claim 7, further comprising:
 receiving a bid from the first remote inspector; and (Tulloch ¶32 receives bids)
providing the bid from the first remote inspector to a requesting user. (Tulloch ¶32 the sponsor (buyer) receives the bids) 

Claims 15 and 21 are rejected under a similar rationale. 

As to claims 10 and 17
10.      The method of claim 9, further comprising:

presenting, in connection with the listing of the online publication system, a prompt for the specialty and the geographic location.  (Perelli ¶18 receives from the user information for the type of inspection and the geographic location, therefore, a prompt for that information is given by Perelli) 

Claim 17 is rejected under a similar rationale. 

Claims 3-6, 11-13, 18-20 are rejected under 35 USC 103 as being unpatentable over Perelli and Tulloch in view of 
Yelp Home Inspectors retrieved from http://web.archive.Org/web/20100522100537/http://www.yelp.com/c/sf/home_inspectors, May 22, 2010 (hereafter Yelp)

3.      The method of claim 2, further comprising:
receiving, via the listing of the online publication system, a request for a remote inspector; and (Perelli ¶18 receives a request for a remote inspector)
presenting, in connection with the listing of the online publication system, a prompt for the specialty and the geographic location.  (Perelli ¶18 receives from the user information for the type of inspection and the geographic location, therefore, a prompt for that information is given by Perelli) 

As to claims 4, 11, and 18
4.      The method of claim 2, wherein the data describing the at least the first remote inspector and the second remote inspector that is published in connection with the listing of the online publication system 
It would have been obvious to modify the system of Perelli and Tulloch to include a profile that includes reviews and ratings of an inspector for the purposes of allowing the buyer to select an inspector who is likely to be of higher quality based on the review/rating.

Claims 11 and 18 are rejected under a similar rationale.

As to claims 5, 12, and 19
5.      The method of claim 2, further comprising receiving feedback data about a selected remote inspector.  (Yelp posts feedback about the inspector, which would have to have been received) 

Claims 12 and 19 are rejected under a similar rationale.

As to claims 6, 13, and 20. 
6.      The method of claim 2, wherein the data describing the geographic location is a zip code. (Yelp searches by zip code.
Claims 13 and 20 are rejected under a similar rationale. 


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684